IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2009
                                     No. 08-50591
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

TUAN MINH PHAM, also known as Chicken

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-CR-173-3


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
       Tuan Minh Pham was convicted of one count of conspiring to possess
Ecstasy with intent to distribute and was sentenced to serve 180 months in
prison. Pham now appeals his conviction and sentence. Pham first argues that
the district court erred by rejecting his first plea agreement and by denying his
motion for discovery. Pham also contends that the district court improperly
relied upon information in his presentence report (PSR) when considering
whether to reject his first plea agreement. Pham argues that the Government

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50591

acted improperly with respect to his first plea agreement. Pham waived these
claims by subsequently entering an unconditional guilty plea. See United States
v. Smallwood, 920 F.2d 1231, 1240 (5th Cir. 1991); United States v. Bell, 966
F.2d 914, 915-16 (5th Cir. 1992). We thus decline to consider them.
      Pham    contends   that   the   district   court   erred   by   relying   upon
uncorroborated hearsay statements from his codefendants, which were contained
in the PSR, at sentencing. Pham has shown no error in connection with the
district court’s decision to rely on the information contained in the PSR at
sentencing. See United States v. Mitchell, 484 F.3d 762, 776 (5th Cir. 2007);
United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006); United States v.
Young, 981 F.2d 180, 186-87 (5th Cir. 1992).
      The judgment of the district court is AFFIRMED.




                                        2